Case 2:18-cv-00311-JES-UAM Document 92-8 Filed 01/25/19 Page 1 of 4 PagelD 723

Exhibit “H"
Case 2:18-cv-00311-JES-UAM Document 92-8 Filed 01/25/19 Page 2 of 4 PagelD 724

FROM THE DESK OF

SANDRA K. DRESSLER

 

December 1, 2018

Marie T. Rives, Assistant Attorney General
501 E. Kennedy Blvd., Suite 1100
Tampa, Florida 33602-5242

Dear Ms. Rives,
Please see attached document you requested via email on November 26, 2018.

| would like to state that this is just two months of calls that | was able to capture
before making the final decision to file my suit. These intimidation calls started long
before with calls consistently starting in about, January 2017. When | would get calls
up to 3 calls a day starting at 8 am in the morning until 9 pm or later in the evenings.
These collection calls were either pre-recorded or an actual person calling.

My service provider at the time would only keep up to 90 days of calls on record. | had
also used to keep these recordings and they were always the same message. | did try
to get my phone records for the time these calls started; that | would have had to get
the police involved; along with filing court documents to attain my phone records, but
decided it was time to get a new phone service and number. If | had known during
that time that all | needed to keep a record of these calls; it was too late. | also was
unaware of my consumer rights that | could have asked that these calls be stopped; by
simply requesting that the calls stop. | also did not know that “! could have disputed
having any obligation for the debt. If you forward or return this debt to another
company, please indicate to them that it is disputed. If you report it to a credit bureaus
(or have already done so), also report that the debt is disputed.”

| now have a better understanding of my rights regarding collection calls in the future.
Sincerely yours,
a, Koy JZ
. be —
Sandra K. Dressler

Cc: Debt Collection Call Management Log

Lase# : f/B-CV-Bu

3823 SE 11TH PLACE, #1 ¢ CAPE CORAL, FLORIDA 33904 ® 239-745-0032
Case 2:18-cv-00311-JES-UAM Document 92-8 Filed 01/25/19 Page 3 of 4 PagelD 725

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EVSS-ZZ7-88B NED JO WOD"WUDIARUMMM| = (]]8) PAFEWONY) JUSIARN @ YRIeS GEEL-668-20Z Wd €b:1 Lb-b-6
USA JUNODIe AW AdLAJaS OL
"SUBO] BULPIEBAI JAPLAOId SILAIAS JDeIUOD - uol}eonpy JO "}d9q BpHo}y OF61-S#Z-0G8 Wd €£:Zb LL-LE-8
pajajap Ayjequepioze ‘aBessow uosiad jeay
SyeD peyewony sAOWsds OL 9GLO-G8E-888 (12D payewojny) JWI ¥8S9-S¥6-998 Wd 80°Z Lb-62-8
Wed Ud Z-Z ANYL-UoW 6-2 UseMjeq 2D
- JUSLARN YM SURO] 0} SpueSas Ul BuL}eD
EPSS-ZLZ-88B eI JO WOD*WUd|ARUMMM] = (182 PAJeWONY) JUSIAEN © Yeses O9L7-697-98E Wd 9:4 L£b-60-8
USIA JuNODIe AW BD1AJOS OL
€PSS-ZL7-888 HED 40 WOD"USLARUMMM] = ()]2D payewWoyny) JUaIARN @ Yeses LLEO-L¥Z-OZS Wd ZL:8 L\-82-8
USLA JuNODIe AW SadLAJaS OL ,
€vSS-ZZZ-888 WEI 10 WOD"JUSLARUTMMM| = ()]2 PayBWO Ny) JUSLARN @ Yeses GEEL-668-Z07 WV 65:01 L\-S7-8
PSA JUNODIe Aw adIWas OL
*SUO}}JINPA! YPasd Wes Aa]ysy 6791-0€F-7r8 Wd 80:2 Lb-v7-8
0} SUOL}ONpay sueo7 JUaPNys JO MAaLAaY
S}}2D pazyeWio ny sAcWs O| 9G10-G8E-888 (2D payewony) wd] ¥8S9-SP6-998 Wd OF: 1 L\-b7-8
ned Yd Z-Z ANYL-uOW 6-2 UsEMJeq 12D
- JUDIARN YUM SURO] 0} SpieGai UL BulyeD
€VGS-ZZZ-88B WEI JO WOd*WUSIARUMMM] = (1]8 PSJEWONY) JUSIARN @ YeseS GEEb-668-70Z WV O£:01 LL-€2-8
SIA JUNODDe AW DLS OL
€PGG-ZZ7-B88 IBD 10 WOD"JUSIARUMMM] = (1]2D PayeWojny) JWalAeN @ Yeses LL€0-LeZ-02S Wd 80:8 Lb-b2-8
SIA JuNODIe AW SdLAJas OL
EPGS-ZZZ-888 eI JO WOd*UaLAeU'MMM] = (}]B8D PaFeUORNy) JUDIARN @ YBses GEEL-668-Z0Z Wd OF-£ LI-Zb-8
USA JuNODIe AW BDIAJaS OF
£PGG-727-888 BD JO WOD"}USLABU MMM
USA JUNOIIE AW AILAIaS OL] (ED payewoyny) JuUdIAeN © yeses GEEL-668-707 WV 9E-41 Li-S1-8
EPSS-ZLZ-888 HRP 10 WOD"}USLABU MMM
YUSIA JuNOIIe AW Bd1AJ9S OL} (je) Payewioyny) JusIAeN @ Yeses LLEO-L¥Z-OZS WV 20:01 LZb-Sb-8
EPSS-Z7ZT-B88 2D JO WOD"}USLARU MMM
USA JUNIE AW Bd1ANaS OL} (WED Payewoyny) JUsIAeN © Yeses LLEO-L¥Z-02S WV ZE:8 L\-71-8
GLPE-99£-008 40 EvSS-7ZZ-888
12> SuUeOT JUDIARN 0} Spsesas UL Bue] Uoeonpz Jo “3}daq ePLO}s © ahjI1A 6€81-SPZ-0S8 Wd 67:Zb L\-04b-8
sjle}ap pur ples sem owen Aueduios # JOqUINN “JO8L ye Jo au are a

JEYM JO SJUSWILUOD 4ST]

/ 4a}]®5

 

/ di 4aye5

 

507 LNSIWSSVNVW T1V9 NOILISTIOD La34d

 

 

 
Case 2:18-cv-00311-JES-UAM Document 92-8 Filed 01/25/19 Page 4 of 4 PagelD 726

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9Z08-609-998 Wd ZE:Z} Lb-Z1-6

9208-609-998 Wd 80:Z1 Lb-bb-6

9708-609-998 WV 20:01 Lb-Z1-6

9Z08-609-998 Wd 05:4 1-6-6

aw ‘Aequjoog 3se3 L6Lb-\er-L0Z Wd ZE:Z} Lb-6-6

NL “anlasysey) / 49eg Au0q ZEL9-ZLS- LE6 Wd 82:21 L1-6-6

(WeD payewoyny) JUaAeN @ yeses GEEL-668-Z0Z Wd 72:21 Lb-L-6

weds payadsns pLS6-rrL-998 Wd 22:21 LI-2-6

€PGS-ZZZ-88B 22 JO Wod"WUaLAeUTMMM] = (1]2D PayeWo Ny) WalAeN © yeses 09Lb-69Z-98E WV LE:01 Lb-L-6
YISLA JUNODDe AW SDWIaS OL

€PGS-ZLZ-888 NED 4O WOD"JUaIARUTMMM| = (]}8D PayeWo Ny) JUaIAeN © yeses 09L¥-697-98€ WV PE:01 L\-S-6

SIA JuNOIIe AW SDdLAIS3S OL

 

 

 

 

 

507 LNAWSDVNVYW TIVD NOILDITIOD Ld3d

 
